Citation Nr: 0731946	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  02-15 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a back disorder, to 
include as secondary to a service-connected left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1975 to 
October 1980.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 decision rendered by the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied a claim of 
entitlement to service connection for PTSD and a back 
disorder.

This case was previously remanded in a Board decision of 
December 2002, for a videoconference hearing to be held.  The 
case was again remanded in a Board decision of October 2003 
for additional evidentiary development.  

The veteran failed to report to a videoconference hearing 
scheduled in December 2002.  This hearing was rescheduled for 
good cause shown; however the veteran failed to report to the 
videoconference hearing scheduled January 2003, without good 
cause shown.

The Board observes that in the veteran's May 2002 Notice of 
Disagreement, she raised an issue regarding reopening a claim 
of entitlement to service connection for a right knee 
disorder, to include as secondary to a service-connected left 
knee disability.  To date, it appears that the RO has not yet 
adjudicated this claim.  Thus, the matter is referred back to 
the RO/AOJ for actions deemed appropriate.  

The issue of service connection for a back disorder, to 
include as secondary to a service-connected left knee 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  PTSD did not have its onset during active military duty.

2.  The veteran is not shown to have developed PTSD as a 
result of personal assault stressor events, verified by 
credible supporting evidence as having occurred in service.


CONCLUSION OF LAW

PTSD was not caused by active duty military service.  38 
U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this appeal.  The veteran's claim for service connection for 
PTSD was received in May 1999, prior to the enactment of the 
VCAA in November 2000.  Thereafter, VCAA information was 
provided to the veteran in letter from the RO dated in June 
2001, with additional notice sent in August 2006.  The 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing her 
claim, identified the veteran's duties in obtaining 
information and evidence to substantiate her claim, and 
requested that the veteran send in evidence in his possession 
that would support her claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

All relevant evidence necessary for the equitable disposition 
of the issue on appeal has been obtained.  In particular, the 
veteran was requested to complete a PTSD questionnaire in 
June 1999, which was specifically tailored to claims of PTSD 
based upon personal assault.  The veteran did not complete 
this form.  The veteran was also given opportunities to 
present personal testimony at video-conference hearings with 
Veterans Law Judges, although the veteran did not attend 
either.  The veteran was also afforded a VA examination.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  Because this claim is being 
denied, any other notice requirements beyond those cited for 
service connection claims, are not applicable.  There has 
been substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant. 

Factual Background 

The veteran's service medical records are negative for any 
history, complaints, or abnormal findings indicating the 
onset or presence of any psychiatric disorder, including 
PTSD, prior to entering service or during active duty 
service.  Service personnel records reflect a military 
occupational specialty (MOS) of military policewoman; as well 
as a duty station in Germany, from August 1978 to October 
1980.  The records contain no evidence of any disciplinary 
action involving the veteran.  The veteran's DD 214 confirms 
an MOS of 95B10, military policewoman; and an honorable 
discharge in October 1980.

Included in the claims file are records from the U.S. Army 
Criminal Investigation Command (USACIDC), which include a 
Report of Investigation (ROI) conducted between October 1975 
and April 1976, of matters involving two female service-
women, the veteran, and a male physician, Lieutenant Colonel 
D. K. (hereinafter, LTC D. K.).  The ROI reveals that LTC D. 
K. was investigated on charges of indecent assault and lewd 
and indecent acts with another, based upon allegations of the 
veteran and two female service-women.  The veteran, in 
particular, alleged that while examining her for a knee 
injury, LTC D. K. ran his hand along the inner part of her 
thigh to a point close the vaginal area.  The veteran also 
alleged that during the examination, LTC D. K. asked her 
about her sex life, to include questions about oral sex.  

On a record dated in March 1977, one of the complaining 
female service-women, who was friends with the veteran, 
testified that veteran had mentioned similar advances made to 
her by LTC D. K., including inappropriately touching her 
thigh during a knee examination.  In another March 1977 
record, the veteran stated that LTC D. K. had treated her 
many times for her knee injury.  She stated that from the 
first visit, LTC D. K. had refused requests to provide her 
with a dressing gown and have chaperones present during the 
examinations.  It was noted, however, that a review conducted 
of the veteran's medical records at the Office of the 
Registrar of the hospital in question, revealed only one 
entry dated in December 1975, which bore what appeared to be 
the name and signature of LTC D. K.  LTC D. K. was orally 
reprimanded on two separate occasions for the incidents 
involving the two female service members; but not for the 
alleged incident involving the veteran. He was relieved of 
his position as Chief, Professional Services.

Outpatient treatment records from the Albany VAMC (dated from 
September 1992 to September 2003), by in-large, do not relate 
to treatment for PTSD or psychiatrist problems (with the 
noted exception of records from a Vet Center).  

VA outpatient treatment records from VA Medical Facility 
(VAMC) in upstate New York, and dated from February 1997 to 
June 2000; reflect clinical assessments of PTSD after the 
veteran reported a service history of constant sexual 
harassment from being a female in the "all male" 
environment of the military police.  She indicated that the 
harassment intensified after she complained and that she was 
denied promotions for refusing to have sex with her 
commanding officers.  The veteran also related that part of 
the sexual harassment included being a given nickname of 
"mother jugs," and also a rape which had occurred.  The 
veteran related that since these incidents she experienced 
difficulties including; but not limited to, becoming 
distrustful of men and socially isolative.  In those reports, 
no mention of other sexual trauma was made by the veteran.

Records dated in May 2002, obtained from the VA Vet Center, 
reveal that the veteran described a history of sexually 
traumatic events that occurred both prior to and during 
military service.  She indicated that she and her siblings 
were abandoned at an early age and were raised in several 
orphanages and foster homes, wherein she was subjected to 
physical, mental, and sexual abuse until the age of 17.  She 
also described sexual abuse while living at her aunt's home.  
The veteran also described the ongoing sexual harassment she 
and other female MPs experienced in military service, which 
she alleged went on unchecked by her superiors.  The veteran 
further stated that she had been raped during a party for a 
company commander, while she was intoxicated.  She indicated 
that she had not reported the rape because as an MP Officer 
she knew the facts would be twisted to make her appear at 
fault.  The veteran also noted that she had been married to a 
physically abusive alcoholic during military service.  Post-
service, the veteran was married to a man she described as a 
"violent alcoholic."  Based on the veteran's reported 
history, the attending counseling therapist and the 
consulting psychologist provided an AXIS I diagnosis of PTSD; 
dysthymic disorder, and cannabis abuse.  It should be noted 
that while PTSD was diagnosed, the psychologist did not 
attribute the diagnosis to incidents in service.  

Outpatient treatment records from the Erie VAMC, dated from 
September 2001 to August 2006, reflect continued treatment 
for various psychiatric problems including PTSD, neurotic 
depression, and major depressive disorder.  Progress notes of 
particular interest include a March 2002 Behavioral Health 
note, which reveals that the veteran stated she had not 
reported the military incidents of rape and sexual 
molestation.  PTSD was not diagnosed at that time.  Another 
record of note is an addendum opinion of M. O., III, M.D., in 
which it was indicated the veteran's psychological problems 
with PTSD stemmed from severe childhood abuse.  In addition, 
the cumulative records show psychiatric treatment for 
distressing events and post-service issues including the 
death of the veteran's son in 2002, difficulties with her 
boyfriend, financial problems, and depression, secondary to 
knee and back pain and other physical ailments.

The veteran underwent a VA PTSD examination in April 2007, 
wherein she reported two incidents of sexual misconduct 
against her while in military service.  The first incident 
was alleged to have occurred in 1975.  She alleged that LTC 
D. K., in examining her knee, touched the inside of her thigh 
and asked questions about her sex life.  The second incident 
was noted to have occurred in Germany, at a party in 1978.  
The veteran recalls that she became drunk, was ill and was 
laid down by some of the men in the unit.  The veteran 
indicated that she awoke to find the captain of their company 
having sex with her.  The veteran stated that he told her not 
to tell anyone about it stating that it would backfire on 
her.  

Based upon the review of the claims file, available medical 
records, and a clinical examination, and assuming that the 
information gathered was factual and accurate, the examiner 
opined that within a reasonable degree of scientific-
professional certainty, the veteran exhibited the following 
disorders: PTSD (secondary to multiple childhood, adolescent, 
and adult sexual trauma, other than alleged in-service 
incidents); cannabis dependence moderately severe and still 
active; major depressive disorder, recurrent, moderately 
severe (not service-related); and also of borderline 
personality disorder, quite severe.  The examiner noted that 
with regard to verification, there are no records in her 
claims file that he could ascertain concerning the alleged 
rape.  Indeed, the veteran stated that she had not reported 
the rape to anyone for fear of repercussions.  Also, with 
regard to the second incident, while the criminal 
investigative (CID) report included in the claims file made 
reference to her complaint and claim in that regard, it did 
not specifically verify it.  The CID also did not show the 
incident resulted in charges against the Lieutenant Colonel 
in question, though he did appear to have been reprimanded 
and/or punished for behaviors with other women.  Thus, 
technically speaking there is no verification for either 
incident.

The examiner further noted that there was an extensive 
history of pre-service and post-service traumatic 
experiences, all basically having to do with sexual abuse and 
rape.  The veteran was raised in foster homes and was raped 
and beaten in those homes and orphanages throughout her 
entire childhood and adolescence, including by her aunt's 
sons on a repeated basis for several years.  In addition, the 
veteran lost her only son due to a motor vehicle accident in 
2002.  The examiner observed that the veteran had been 
treated at the VAMC since March 2002 and her diagnoses had 
consistently been those of PTSD, alcohol dependence in 
remission; ongoing marijuana dependence, and major depressive 
disorder- all with reference to the fact that she was 
sexually abused as a child and traumatized throughout her 
life; the death of her son, as well as having been abandoned 
by her mother.

Finally, the examiner opined that there was insufficient 
evidence to justify a diagnosis of service-related PTSD since 
there is no evidence to verify the alleged incidents that 
occurred while the veteran was on active duty and there is 
overwhelming evidence of dozens of other traumas to account 
for her PTSD symptomatology.  Moreover, even if the incident 
where Lt. Col. D. K. touched her leg is accurate, this would 
fall short of a rape-type incident and would not necessarily 
be considered traumatic.  

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury, incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007). 

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (2007); a link, established by medical 
evidence, between current symptomatology and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred. 

If the veteran did not engage in combat with the enemy, his 
own testimony by itself is not sufficient to establish the 
incurrence of a stressor; rather, there must be service 
records or other credible supporting evidence to corroborate 
his testimony.  Zarycki v. Brown, 6 Vet. App. 91 (1993); 
Doran v. Brown, 6 Vet. App. 283 (1994).

If a PTSD claim is based on an in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate an account of a stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  In addition, evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  

Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred. 38 C.F.R. § 3.304(f)(3).

Analysis

In the present case, the Board finds that the veteran did not 
engage in armed combat during active duty.  However, the 
veteran does not allege that her PTSD is the result of combat 
or POW experiences; but rather is associated with stressors 
of military sexual trauma and harassment.  

Specifically, the veteran has alleged that: 1) she and other 
female MPs experienced ongoing sexual harassment experienced 
in military service, which went on unchecked by her 
superiors; 2) while undergoing a clinical examination of her 
knee in 1975, a male physician touched the inside of her 
thigh and asked inappropriate questions about her sex life; 
and 3) after becoming intoxicated at a party for a company 
commander held in 1978 (while stationed in Germany), she was 
raped by the captain of her company.  

The Board has considered the evidence and the veteran's 
contentions, but finds however, that the veteran is not shown 
to have developed PTSD as a result of a stressor event which 
has been verified by credible supporting evidence as having 
occurred in service.  As indicated, service connection for 
PTSD requires medical evidence establishing a diagnosis of 
the condition in accordance with 38 C.F.R. § 4.125(a) (2007); 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and a link, established by 
medical evidence, between current symptomatology and an in-
service stressor.  See 38 C.F.R. § 3.304 (2007).

The VA outpatient treatment records reflect current diagnoses 
of PTSD.  The vast majority of the diagnoses attribute any 
PTSD to childhood and adolescent sexual trauma as a foster 
child and at the hands of relatives.  While there is evidence 
in the claims folder that strongly suggests sexual harassment 
in service, the medical experts have concluded that the only 
potentially verifiable incident of sexual harassment by the 
Colonel did not rise to the level to evoke a diagnosis of 
PTSD.

Concerning the remaining incidents that the appellant claims 
to have occurred in service, the veteran failed to complete a 
questionnaire for PTSD based on personal assault, which was 
provided by the RO in June 1999.  Thus, as the veteran did 
not identify persons involved, dates of the incidents, nor 
provide the noted alternate forms of evidence or buddy 
statements from any persons who could corroborate alleged 
sexual harassment by male MPs- this stressor could not be 
verified.  

Regarding the claimed sexual assault in 1978, the veteran has 
consistently maintained that she did not report it.  The 
claims file is negative for any alternate forms of 
corroborating evidence such as records from rape crisis 
centers, mental health counseling centers, or hospitals; and 
statements from roommates, fellow service members, or clergy 
following the claimed assault- which could show evidence of 
behavior changes that may constitute credible evidence of 
this stressor.  Service personnel records also show no 
evidence of any disciplinary actions against the veteran or 
other evidence of behavior changes.  

Finally, the Board notes there is no competent medical 
evidence of a link between any verified in-service stressful 
event and the current diagnosis of PTSD.  The Court has held 
that the sufficiency of a stressor is a clinical 
determination to be made by an examining mental health 
professional.  See Moreau v. Brown, 9 Vet. App. 140, 141 
(1996).  The April 2007 VA examiner opined that there is 
insufficient evidence to justify a diagnosis of service-
related PTSD since there is no evidence to verify the alleged 
incidents that occurred while the veteran was on active duty 
and there is overwhelming evidence of dozens of other traumas 
to account for her PTSD symptomatology.  The veteran's PTSD 
diagnosis is due to traumatic experiences associated with her 
pre-service childhood and adolescent, and post-service 
traumatic experiences, all basically having to do with sexual 
abuse and rape; as well as being abandoned by her mother in 
early childhood.  It was also noted that even if the incident 
where LTC D. K. touched her leg is accurate, this would fall 
short of a rape-type incident and would not necessarily be 
considered traumatic.  

The Board has reviewed the objective clinical evidence 
associated with this case and finds that the VA 
psychologist's conclusive determinations presented in the 
examination report of April 2007 are based upon a complete 
and detailed review of the veteran's pertinent medical 
history and a personal interview of the veteran in April 
2007.  Therefore, the Board considers the determinations 
presented in the April 2007 report to be highly probative in 
resolving the questions regarding the veteran's current Axis 
I diagnoses and their relationships to her period of military 
service.  

In the absence of a confirmed diagnosis of PTSD on the basis 
of verified in-service stressors; and competent medical 
evidence of a link between such verified stressors and 
military service; service connection is not warranted for 
PTSD.  There is no indication in the record that the veteran 
has any specialized or formal medical training.  She 
therefore lacks the requisite professional qualifications to 
make diagnoses or provide an opinion on etiology and 
causation.  To the extent that she asserts that there exists 
a nexus between her PTSD and her period of military service, 
her statements are not probative.  See Layno v. Brown, 6 Vet. 
App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for PTSD have 
not been met.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in this appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. at 55-57 (1990).


ORDER

Service connection for PTSD is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  As this case is being remanded for other matters, the 
RO now has the opportunity to correct any defects in VCAA 
notices previously provided the veteran. 

The veteran contends that she is entitled to service 
connection for a back disorder.  In her May 2002 Notice of 
Disagreement (NOD), the veteran also raised the issue of 
service connection for back disorder secondary to her 
service-connected left knee disability.  

Service medical records show diagnoses of chronic lumbar 
strain and chronic back pain.  X-ray findings of 
dextroscoliosis and levo scoliosis of the thoracic-lumbar 
spine.  A spina bifida oculta of S1 was also noted.  The 
post-service medical records do not indicate whether a 
relationship exists between the veteran's present back 
disorder and the service-connected left knee disability.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a non service-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after October 10, 
2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) (noting the 
revision was required to implement the Court's decision in 
Allen, 7 Vet. App. 439).  

In the present case, no medical opinion has been provided as 
to whether the service-connected left knee disability has 
aggravated the veteran's non-service-connected back disorder, 
and if so to what degree.  The veteran underwent a VA 
examination of the spine in May 1999 and most recently in 
April 2007.  Neither examiner provided an opinion as to 
whether the current back disorder is etiologically related to 
military service; and whether a service-connected left knee 
disability has caused or aggravated the back disorder.  The 
Board finds that an addendum opinion is necessary to address 
these questions. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
veteran's current back disorder is 
related to service and whether the 
service-connected left knee disability 
aggravates the back disorder.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  

Based on the examination and review of 
the record, the physician should offer an 
opinion as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that: 1) the 
current back disorder is related to 
military service; 2) the current back 
disorder was caused by the left knee 
disability; and 3) if not caused by the 
left knee disability, does the left knee 
disability aggravate the back disorder?  
Adequate reasons and bases for any 
opinion rendered must be provided.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on her claim. 

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should conduct a de novo review of 
the issues on appeal based on a review of 
pertinent evidence.  If any benefit 
sought remains denied, the veteran and 
her representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)


 Department of Veterans Affairs


